UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6572


DORIS FOSTER,

                Defendant - Appellant,

          v.

UNITED STATES OF AMERICA,

                Plaintiff - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:09-cr-00013-MR-DLH-7)


Submitted:   July 28, 2016                   Decided:    August 2, 2016


Before MOTZ and     HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Doris Denise Foster, Appellant Pro Se.    Thomas Michael Kent,
OFFICE OF THE UNITED STATES ATTORNEY, Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina,
Thomas A. O’Malley, OFFICE OF THE UNITED STATES ATTORNEY, Jill
Westmoreland Rose, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Doris    Denise   Foster    appeals   the   district   court’s   order

denying her motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2012).      We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.          United States v. Foster, No. 1:09-cr-

00013-MR-DLH-7 (W.D.N.C. Apr. 5, 2016).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                     2